DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a region setting unit as described in ¶¶  [0048]-[0049] and implemented on the hardware disclosed in ¶ [0043];
a computing unit as described in ¶¶  [0051]-[0053] and implemented on the hardware disclosed in ¶ [0043];
a change-value setting unit as described in ¶¶  [0054]-[0055] and implemented on the hardware disclosed in ¶ [0043];
an updating unit as described in ¶  [0056] and implemented on the hardware disclosed in ¶ [0043];
a detection unit as described in ¶  [0067] and implemented on the hardware disclosed in ¶ [0043];
in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai (PG-Pub. US 20140029008) in view of Tsuchiya (PG-Pub. US 20140028849).
Regarding claim 1, Hirai teaches: an extraneous-matter detecting apparatus (¶ [0013] FIG. 2 is a schematic diagram illustrating a foreign substance detection system, including an image capturing unit, in the in-vehicle mount control system shown in FIG. 1) comprising;
a region setting unit that sets, for a captured image captured by an image capturing device, a plurality of divided regions (FIGS. 16-17, 19, 23A – 24B, ¶ [0120] In order to solve this problem, the image area of the captured image data is divided into the foreign substance detecting image region 232 for detecting the foreign substance such as raindrop and fog on the windshield 105 and a vehicle detecting image region (capturing image receiving region) 231 to detect the leading vehicle, the oncoming vehicle, and the white line);
a computing unit that computes (i) a first difference between a past representative value of luminance and a present representative value of luminance in a corresponding divided region and (ii) a second difference between a past dispersion amount of luminance and a present dispersion amount of luminance in the corresponding divided region (¶ [0176] …time changes in the above-described luminance average, luminance dispersion, and occupancy of the foreign substances 203 in the central region (raindrop detection range) 232A are detected. The time based on the present captured image data of the central region 232A and previously captured image data of the central region 232A);
While Hirai teaches: in FIGS. 30-31B that exposure time is decided based on luminance change and luminance dispersion change to determine the state of the foreign substance. 
Hirai does not specifically teach: a change-value setting unit that sets, based on the first difference and the second difference, a change value of a counter value that indicates an adhesion state of an extraneous matter in the divided region; an updating unit that updates the counter value based on the change value.
However, in a related field Tsuchiya teaches: a change-value setting unit that sets, based on the first difference and the second difference, a change value of a counter value that indicates an adhesion state of an extraneous matter in the divided region (¶ [0086] …To be more specific, the integral of a part judged as having a low edge intensity (luminance) when viewed in time sequence is calculated (for example, a counter for the part is incremented when the edge intensity is equal to or smaller than a predetermined value). Then, when the counter for the part reaches a predetermined value or above, the part is recognized as having a large deviation degree (dispersion) from the surrounding part and thereby judged as having raindrop detection);
an updating unit that updates the counter value based on the change value (¶ [0086] …To be more specific, the integral of a part judged as having a low edge intensity (luminance) when viewed in time sequence is calculated (for example, a counter for the part is incremented when the edge intensity is equal to or smaller than a predetermined value). Then, when the counter for the part reaches a predetermined value or above, the part is recognized 
and a detection unit that detects, based on the counter value, an adhesion state of an extraneous matter in the divided region (¶ [0086] …To be more specific, the integral of a part judged as having a low edge intensity (luminance) when viewed in time sequence is calculated (for example, a counter for the part is incremented when the edge intensity is equal to or smaller than a predetermined value). Then, when the counter for the part reaches a predetermined value or above, the part is recognized as having a large deviation degree (dispersion) from the surrounding part and thereby judged as having raindrop detection).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hirai to incorporate the teachings of Tsuchiya by including: a change-value setting unit that sets, based on the first difference and the second difference, a change value of a counter value that indicates an adhesion state of an extraneous matter in the divided region; an updating unit that updates the counter value based on the change value in order to make a determination whether or not a raindrop is adhered to a windshield of a vehicle. 
Regarding claim 5, the method steps are similar to those of claim 1; therefore; rejected in the same manner as applied above.
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai (PG-Pub. US 20140029008) in view of Tsuchiya (PG-Pub. US 20140028849), and further in view of Hirai (PG-Pub. US 20130027557), hereinafter "Hirai D2.
Regarding claim 2, Hirai in view of Tsuchiya teaches: the extraneous-matter detecting apparatus according to claim 1 as applied above;
Hirai further teaches: wherein the computing unit is configured to: compute, as the representative value, an average value of luminance in the corresponding divided region (¶ [0176] …time changes in the above-described luminance average, luminance dispersion, and occupancy of the foreign substances 203 in the central region (raindrop detection range) 232A are detected. The time change means the changing amount based on the present captured image data of the central region 232A and previously captured image data of the central region 232A);
Hirai in view of Tsuchiya does not explicitly teach: and compute, as the dispersion amount, a standard deviation of luminance in the corresponding divided region.
However, in a related field, Hirai D2 teaches:  and compute, as the dispersion amount, a standard deviation of luminance in the corresponding divided region (¶ [0313] In this case, for example, a plurality of process blocks is set for the recognition target area, and a standard deviation of pixel value such as polarization index (S-P)/(S+P) is computed for each one of the process blocks, wherein the standard deviation indicates degree of dispersion).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hirai in view of Tsuchiya to incorporate the teachings of Hirai D2 by including: compute, as the dispersion amount, a standard deviation of luminance in the corresponding divided region in order to enhance the detection precision of a metal object on a road surface, and it is noted that instead of the .
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, the prior art taken alone or in combination does not teach, disclose, or suggest setting a change value applied to the counter that is smaller than a first change value when the first difference is larger than the first predetermined difference and the second difference is equal to or less than the second predetermined difference.
Regarding claim 4, , the prior art taken alone or in combination does not teach, disclose, or suggest that when the first difference is larger than the first predetermined difference and the second difference is larger than the second predetermined difference, set the change value to a first subtraction value; and when the first-difference is larger than the first predetermined difference and the second difference is equal to or less than the second predetermined difference, set the change value to a second subtraction value that is smaller than the first subtraction value.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshimura (PG-Pub. US 20150069224) teaches: an object detection apparatuses for detecting an object (e.g., raindrop) adhered on a surface of a light translucent member (e.g., windshield).
Sekiguchi (PG-Pub. US 20160100088) teaches: an  image capturing apparatus includes a light source to emit first light to a light translucent member, an image sensor to capture an adhering detection frame for acquiring an adhering detection image to detect a substance adhering on the light translucent member.
Ikeda (PG-Pub. US 20180114089) teaches: an attachable matter detection system to detect an attachable matter such as raindrops, snowflakes, dust, and mud is attached to a lens of the in-vehicle camera and may hinder the visibility assistance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665